425 F.2d 919
Wallace G. WEST and Claudia M. West, Plaintiffs-Appellees,v.Charles S. ZURHORST and Susan M. Zurhorst, Defendants-Appellants.
No. 520.
Docket 34261.
United States Court of Appeals, Second Circuit.
Argued February 10, 1970.
Decided February 26, 1970.

John A. Kiser, New York City, for plaintiffs-appellees.
Monroe J. Cahn, New York City, for defendants-appellants.
Before LUMBARD, Chief Judge, and FRIENDLY and FEINBERG, Circuit Judges.
FRIENDLY, Circuit Judge:


1
Wallace and Claudia West, citizens of New Jersey, sued Charles and Susan Zurhorst, then citizens of New York, in the District Court for the Southern District of New York in July, 1966. They sought to recover damages of $19,100 allegedly sustained in the purchase of stock of and the loan of moneys to a corporation promoted by the defendants, rather appropriately named Lost Village Operations, Inc. The first count of the complaint alleged common-law fraud; the second relied on § 10 of the Securities and Exchange Act of 1934 and the SEC's Rule 10b-5. On the day the complaint was filed, plaintiffs obtained an ex parte order of attachment against land owned by the defendants pursuant to F.R.Civ.P. 64, which provides that "at the commencement of and during the course of an action, all remedies providing for seizure of person or property for the purpose of securing satisfaction of the judgment ultimately to be entered in the action are available under the circumstances and in the manner provided by the law of the state in which the district court is held," and New York CPLR § 6201, subd. 7 authorizing attachment when "there is a cause of action to recover damages * * * for fraud or deceit." Later the defendants were personally served.


2
In pre-trial proceedings several years afterwards plaintiffs announced they would abandon the first count and rely solely on the claim under Rule 10b-5. Defendants promptly made a motion to vacate the attachment. Judge Tyler denied this, holding that an action under Rule 10b-5 was within the New York attachment statute.1 Defendants moved for reargument on the basis of Judge Herlands' opinion in Reeder v. Mastercraft Electronics Corp., 297 F.Supp. 815 (S.D. N.Y.1969), holding that attachment under CPLR § 6201, subd. 7 is available in a Rule 10b-5 case only when the facts averred in the moving affidavit would also support a common-law fraud action. The court granted reargument but adhered to its decision on the basis that the moving affidavit and the repeating and realleging of the allegations of the fraud count in the Rule 10b-5 count satisfied the Reeder test. This appeal followed.


3
Defendants contend that the order is appealable as a final decision, 28 U.S.C. § 1291, under the doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 1225-1226, 93 L.Ed. 1528 (1949). They argue that their right to be free from an allegedly unlawful attachment falls "in that small class [of decisions] which finally determine claims of right separable from, and collateral to, rights asserted in the action, too important to be denied review and too independent of the cause itself to require that appellate consideration be deferred until the whole case is adjudicated." Referring to Mr. Justice Jackson's explanation that when the time for terminating the action should come, "it will be too late effectively to review the present order and the rights conferred by the statute, if it is applicable, will have been lost, probably irretrievably," they say this fits them like a glove, with the exception, claimed to be immaterial, cf. Fielding v. Allen, 181 F.2d 163 (2 Cir.), cert. denied Ogden Corp. v. Fielding, 340 U.S. 817, 71 S.Ct. 46, 95 L.Ed. 600 (1950), that they are asserting a right to freedom from the burden of the state statute rather than to a benefit conferred by it.


4
The argument has its persuasiveness. Maintenance of a lien upon property is not a negligible deprivation, cf. Sniadach v. Family Finance Corp., 395 U.S. 337, 342, 89 S.Ct. 1820, 23 L.Ed.2d 349 (1969) (concurring opinion of Mr. Justice Harlan), and the damages could exceed the $1500 provided by the attachment bond. The importance of being freed from the burden of a provisional remedy would be even plainer if the Wests had availed themselves of arrest, also allowable against a male defendant in a New York action for "fraud or deceit," CPLR § 6101, subd. 1, especially if the defendant was unable to make bail. But see Crooker v. Knudsen, 232 F. 857 (9 Cir. 1916). But similar arguments could be made with respect to other provisional remedies the grant or withholding of which Congress evidently thought not to be appealable without special legislation. The grant of an interlocutory injunction can cause damage not recoverable under the bond, either because the bond proves to be too small, see Russell v. Farley, 105 U.S. 433, 437-447, 26 L.Ed. 1060 (1881); Lawrence v. St. Louis-S. F. Ry., 278 U.S. 228, 233, 49 S.Ct. 106, 73 L.Ed. 282 (1929), or because the damage is not measurable in money. Yet the framers of the Act of March 3, 1891, creating the courts of appeals and giving them jurisdiction to review "final decisions," thought it necessary to provide additionally for review of orders granting such injunctions, 26 Stat. 828.2 Even more closely analogous to and indeed more drastic than an attachment is an order placing a defendant's property under the control of a receiver. But Congress also felt it necessary to provide specifically for appellate jurisdiction over orders appointing receivers or refusing to wind up receiverships. See 31 Stat. 660 (1900), 43 Stat. 937 (1925), and Frankfurter & Landis, The Business of the Supreme Court, 39 Harv.L. Rev. 325, 348-49 (1926).


5
It could be said against this that the Congresses that took these actions did not have the benefit of Cohen's elucidation of "final decision"; indeed the case made by the American Bar Association Committee of Judicial Administration for a statute to allow an appeal from an order appointing a receiver is only a more vigorous precursor of Mr. Justice Jackson's language a half century later.3 But any such argument must shatter on the rock that, in what we believe to be the Supreme Court's only post-Cohen pronouncement with respect to the appealability of orders of attachment, Mr. Justice Frankfurter said that while an order vacating an attachment that afforded the sole basis for jurisdiction was appealable,4 "the situation is quite different where an attachment is upheld pending determination of the principal claim," citing Cushing v. Laird, 107 U.S. 69, 2 S.Ct. 196, 27 L.Ed. 391 (1883). Swift & Co. Packers v. Compania Colombiana del Caribe, S.A., 339 U.S. 684, 689, 70 S.Ct. 861, 94 L.Ed. 1206 (1950). Relying on the holding in Cushing and the dictum in Swift, this court has dismissed an appeal from an order refusing to vacate an attachment even in a case, stronger for appealability than this one, where an intervenor claimed the attached property was its rather than the defendant's. Flegenheimer v. General Mills, Inc., 191 F.2d 237 (2 Cir. 1951). See also American Mortgage Corp. v. First Nat'l Mortgage Co., 345 F.2d 527 (7 Cir. 1955). The increase in the burden on the courts of appeals in the last decade, with nearly three times as many appeals in 1969 as in 1960, see Administrative Office of the United States Courts, Annual Report of the Director, 1969, Table II-4, hardly suggest the desirability of an expansive reading of Cohen, even if controlling decisions left us freer in that respect than we think. While the grievance created by an improper attachment pendente lite is "important," 337 U.S. at 546, 69 S.Ct. 1221, it is not important enough to make the decision "final."5


6
Appeal dismissed for want of jurisdiction.



Notes:


1
 The judge cited A. T. Brod & Co. v. Perlow, 375 F.2d 393, 398 n. 6 (1967), for the proposition that "the courts in this circuit, have permitted attachments in Section 10(b) actions." The statement is literally correct, but the issue argued and decided inBrod was whether the complaint stated a claim on which relief could be granted and not whether the claim qualified under CPLR § 6201, subd. 7.


2
 Jurisdiction to review denials or dissolutions of temporary injunctions was conferred four years later. 28 Stat. 666 (1895)


3
 "The appeal from a final decree where there has been a previous interlocutory decree appointing a receiver, with intermediate orders for the sale of the res or receivers' certificates or, in any event, with the entire expenses of the receivership saddled on the estate, is like the justice that grants a new trial to the beheaded criminal." 17 Am.Bar Ass'n Rep. 341 (1894), quoted in Frankfurter & Landis,supra, 39 Harv.L.Rev. at 347.


4
 As indicated by Judge L. Hand in Flegenheimer v. General Mills, Inc., 191 F.2d 237, 240 (2 Cir. 1951), it is hard to see why this was not a final decision altogether apart fromCohen, on which the Court relied.


5
 Although this case may be atypical in some respects, it illustrates how unimportant the issue may be. The Zurhorsts have moved to Connecticut and an attachment would now be authorized on the ground of non-residence, CPLR § 6201, subd. 1. Under New York procedure, defendants may free their property of the lien by giving bond in the same amount, CPLR § 6222; indeed after appearance by defendants, the court is directed by CPLR § 6223 to vacate the attachment if it determines that it is unnecessary to the security of the plaintiffs. And the action is scheduled for early trial